Filed 8/27/15 P. v. Conley CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062559

v.                                                                       (Super.Ct.No. RIF1404809)

DANNY JEROME CONLEY,                                                     OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Steven G. Counelis,

Judge. Affirmed.

         Neil Auwarter, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.


         Defendant and appellant Danny Jerome Conley pled guilty to transporting cocaine

base (count 2, Health & Saf. Code, § 11352), admitted an allegation he had a prior felony

conviction under Health and Safety Code section 11352 (Health & Saf. Code, § 11370.2,



                                                             1
subd. (a)), admitted a prior strike conviction for robbery in Nebraska (Pen. Code §§ 667,

subds. (c) & (e)(1), 1170.12, subd. (c)(1)), and admitted an allegation he had violated

mandatory supervision (Pen. Code §§ 1170, subd. (h) & 1203.2, subd. (b)). Pursuant to

his plea agreement, the court sentenced defendant to an aggregate, determinate term of

nine years incarceration.

       Defendant filed a notice of appeal challenging the validity of the plea on the basis

that defense counsel failed to file a motion to strike the prior strike conviction allegation.

The court denied defendant’s request for a certificate of probable cause. Appellate

counsel subsequently filed an amended notice of appeal challenging the sentence.

       This court appointed counsel to represent defendant. Counsel has filed a brief

under the authority of People v. Wende (1979) 25 Cal.3d 436 and Anders v. California

(1967) 386 U.S. 738, setting forth a statement of the case, requesting this court undertake

a review of the entire record, and identifying one potentially arguable issue: whether

defendant’s Nebraska conviction meets the criteria for a prior strike conviction in

California. We affirm.

                                PROCEDURAL HISTORY

       On October 31, 2014, the People charged defendant by felony complaint with

possessing cocaine base for sale (count 1, Health & Saf. Code, § 11351.5), transporting

cocaine base (count 2, Health & Saf. Code, § 11352), and driving on a license suspended

or revoked for driving under the influence of drugs or alcohol (count 3, Veh. Code

§ 14601.2). As to each count, the People alleged defendant had sustained a prior felony



                                              2
conviction for transporting controlled substances for sale. (Health & Saf. Code,

§ 11370.2, subd. (a)). The People additionally alleged defendant had suffered 11 prior

prison terms (Pen. Code, § 667.5, subd. (b)), one prior strike conviction (Pen. Code,

§§ 667, subds. (c) & (e)(1), 1170.12, subd. (c)(1)), and had violated the terms of his

mandatory supervision (Pen. Code, §§ 1170, subd. (h) & 1203.2, subd. (b)).

       On the same date, defendant pled guilty as noted ante. Defendant’s admission that

he had transported cocaine base in a usable amount constituted the factual basis for his

plea. The court sentenced defendant as noted ante.

                                       DISCUSSION

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no arguable issues.

(See People v. Jones (1995) 37 Cal.App.4th 1312, 1316 [An on-the-record oral admission

of the prior conviction allegation constitutes sufficient evidence to support the prior

conviction allegation.]; See also People v. McGuire (1993) 14 Cal.App.4th 687, 697,

fn. 12 [guilty plea concedes all elements of offense, establishing sufficiency of the

evidence of guilt]; People v. Maultsby (2012) 53 Cal.4th 296, 304, fn. 6.)




                                              3
                                   DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                 McKINSTER
                                                             Acting P. J.


We concur:


KING
                         J.


MILLER
                         J.




                                        4